United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, Camp Lejeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0659
Issued: July 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 19, 2016 appellant, through counsel, filed a timely appeal of an August 25,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant established a recurrence of disability as of December 23,
2014 due to his accepted bilateral carpal tunnel condition.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This matter has previously been before the Board.
Appellant, then a 52-year-old mechanic, filed an occupational disease claim (Form CA-2)
on November 20, 2003 alleging that he developed bilateral carpal tunnel causally related to
employment factors. By decision dated September 21, 2004, OWCP accepted his claim for
bilateral carpal tunnel syndrome. Appellant resigned from employment
By decision dated November 21, 2006, the Board remanded the case for further
development of the medical evidence to determine the degree of permanent impairment of
appellant’s upper extremities causally related to his accepted bilateral carpal tunnel condition.3 On
May 20, 2008 the Board affirmed the denial of his claim for wage-loss compensation, as of
May 27, 2004, because he had not established that he was disabled due to his accepted
employment injury.4
In an order dated January 31, 2013, the Board remanded the case to address appellant’s
recurrence claims for periods of disability following the Board’s May 28, 2008 decision.5 By
decision dated October 2, 2014, the Board affirmed the denial of a claimed recurrence of disability
as of March 9, 2007. The Board again found that appellant had not submitted a reasoned medical
opinion explaining why his alleged disability as of March 9, 2007 was causally related to the
accepted bilateral carpal tunnel condition.6 The facts and circumstances as presented in the prior
appeals are incorporated herein by reference. The relevant facts following the Board’s October 2,
2014 decision are as follows.
In a report dated January 29, 2015, Dr. Brian Battersby, Board-certified in orthopedic
surgery, noted that he had examined appellant for complaints of bilateral carpal tunnel symptom,
including pain, numbness, tingling, and weakness in both wrists. He related that appellant rated his
pain as a 7 on a scale of 1 to 10, and that the pain radiated up his arms. Dr. Battersby had appellant
undergo an electromyogram (EMG)/nerve conduction velocity (NCV) study, the results of which
were mild with no denervation. He noted that appellant appeared to have ongoing carpal tunnel
syndrome. However, Dr. Battersby opined that the EMG/NCV tests showed no denervation to
suggest any worsening of the condition.
In a May 29, 2015 report, Dr. William A. Somers, Board-certified in family practice,
advised that appellant had carpal tunnel symptoms in both arms and hands, include numbness and
pain which awakened him at night and weakness in both hands preventing firm grip, fine
manipulation, and lifting with his arms unsupported. He noted that since appellant’s injury he had
3

Docket No. 06-1609 (issued November 21, 2006). The record reflects that appellant has received schedule
awards for 17 percent permanent impairment of the right upper extremity and 18 percent permanent impairment of
the left upper extremity.
4

Docket No. 07-2210 (issued May 20, 2008).

5

Docket No. 12-1638 (issued January 31, 2013).

6

Docket No. 14-0887 (issued October 2, 2014).

2

no significant therapy for his carpal tunnel syndrome. Dr. Somers reported that although appellant
returned to work after his injury with symptoms related to carpal tunnel and ulnar nerve, he
resigned from work for other reasons. He noted, however, that prior to appellant’s resignation he
was finding it increasingly difficult to do his job. Dr. Somers advised that the record contained
multiple notes from appellant’s treating physicians indicating that appellant would be unable to
perform his date-of-injury job. He related that at the present time appellant was unable to lift like
he used to due to hand, forearm, and upper arm strength problems. Dr. Somers noted that appellant
had a generalized, diffuse tingling in his hands, a dull pain in his hands and forearm, as well as
some muscle atrophy, and some fasciculation in his arm muscles.
Dr. Somers advised that the results of recent EMG/NCS tests dated January 20, 2015 were
consistent with ulnar neuropathy at the cubital tunnel and mild carpal tunnel bilaterally. He opined
that appellant could have some neurological disorder that was more diffuse than carpal tunnel and
cubital tunnel syndromes, although he was unable to state that this problem was or was not present
in the early 2000’s. Dr. Somers noted that his current examination was consistent with a more
diffuse neurologic problem as appellant had documented weakness and some atrophy in muscles
proximal to the elbow, not totally isolated to the median and ulnar nerves, which included the
suprascapular, musculocutaneous, and radial nerves. He advised that if appellant did have some
upper motor neuron disease, it appeared to be slowly but definitely progressing. Dr. Somers
recommended a complete neurological examination including x-rays and a magnetic resonance
imaging scan to assess the spinal cord. He was unable to say whether this contributed in any way
to the diagnoses given in the early 2000’s.
In a June 2, 2015 report, Dr. Somers advised that appellant ceased work on July 12, 2004.
He asserted, however, that this was not related to appellant’s on-the-job injury. Dr. Somers
reviewed diagnostic tests from 2006 and 2007, and noted that appellant’s current work restrictions
were more severe based on his progressive weakness. He reported that appellant was able to carry
up to 10 pounds in either hand and restricted him from lifting more than 4 pounds above the chest.
Dr. Somers advised that appellant was able to sit at a desk, but could not perform work involving
fine motor skills because of the nerve problems in his hands.
On June 15, 2015 appellant filed a notice of recurrence of disability (Form CA-2a)
commencing on December 23, 2014, which was causally related to his accepted bilateral carpal
tunnel condition.
In a July 13, 2015 letter, OWCP informed appellant that he needed to provide additional
factual and medical evidence was needed, including medical evidence establishing that his
accepted work-related conditions subsequently worsened without intervening cause. Appellant
was afforded 30 days to submit the requested information. No additional evidence was
submitted.
By decision dated August 25, 2015, OWCP denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained a recurrence of his
accepted bilateral carpal tunnel condition as of December 23, 2014.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.7
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that an employee furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.8 Where no such rationale is present, medical evidence
is of diminished probative value.9
ANALYSIS
The Board finds that appellant has failed to submit a medical report containing a
rationalized, probative opinion which relates his claimed recurrence of disability from work as of
December 23, 2014 to his accepted bilateral carpal tunnel condition. For this reason, appellant
has not met his burden of proof to establish his claim for a recurrence of disability as a result of
his accepted employment condition.
In Dr. Battersby’s January 29, 2015 report, he noted that appellant had complaints of
bilateral carpal tunnel symptoms, including pain, numbness, tingling, and weakness in both wrists.
He opined that appellant appeared to have ongoing carpal tunnel syndrome, however, he asserted
that the EMG/NCV tests showed no denervation to suggest any worsening of the condition.
Dr. Somers advised in his May 29, 2015 report that appellant had carpal tunnel symptoms
in both arms and hands, include numbness and pain, and weakness in both hands preventing firm
grip, fine manipulation, and lifting with his arms unsupported. He advised that appellant was
unable to lift like he used to due to hand, forearm, and upper arm strength problems. Dr. Somers
also had generalized, diffuse tingling in his hands, and a dull pain in his hands and forearm. He
advised that the results of recent EMG/NCS tests dated January 20, 2015 were consistent with
ulnar neuropathy at the cubital tunnel and mild carpal tunnel bilaterally. Dr. Somers opined that
appellant could have some neurological disorder that is more diffuse than carpal tunnel and cubital
tunnel syndromes, although he was unable to conclude that this problem was or was not present in
the early 2000’s.

7

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

8

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

9

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

Neither Dr. Battersby nor Dr. Somers provided a rationalized, probative medical opinion
indicating that appellant sustained a recurrence of disability on December 23, 2014 causally
related to his accepted bilateral carpal tunnel syndrome. Their opinions regarding causal
relationship are of limited probative value in that they did not provide adequate medical rationale
in support of their conclusions.10 While these physicians made findings on examination,
described symptoms, and complaints of pain that appellant experienced as a result of bilateral
carpal tunnel syndrome, their statements are broad and vague. There is no medical evidence of
record that explains the medical process competent to cause work-related disability on or after
December 23, 2014 due to the accepted conditions.11 Neither physician described, with
supporting objective evidence, that appellant’s accepted condition had progressed to the point
where he was disabled from his former federal employment. The medical evidence of record did
not explain how appellant’s accepted bilateral carpal tunnel syndrome contributed to his claimed
disability as of December 23, 2014.12
Appellant has not submitted a physician’s reasoned opinion that explains why his
disability from work as of December 23, 2014 was causally related to the accepted bilateral
carpal tunnel condition.13
For these reasons, the Board finds that the medical evidence is insufficient to establish a
recurrence of disability as of December 23, 2014 causally related to the accepted bilateral carpal
tunnel condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish a recurrence of
disability as of December 23, 2014 causally related to his accepted bilateral carpal tunnel
condition.

10

William C. Thomas, 45 ECAB 591 (1994).

11

See L.R., Docket No. 16-0520 (issued June 13, 2016).

12

C.L., Docket No. 16-0004 (issued June 14, 2016).

13

Supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the August 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

